Citation Nr: 1503633	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  10-19 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the right lower extremity, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the left lower extremity, and, if so, whether service connection is warranted.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to July 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In June 2013, the Veteran presented testimony before the Board on the issue of service connection for hearing loss. A copy of the transcript is of record.

The Board previously remanded the claim in April 2012, February 2013 and January 2014, for additional development.  There has been substantial compliance with the mandates of the remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additional evidence was added to the claims folder in July 2014, and a waiver of consideration of that evidence by the RO was secured in July 2014.  38 C.F.R. § 20.1304 (2014).

The issues of entitlement to service connection for peripheral neuropathy of the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a May 2010 rating decision, the RO denied service connection claims for peripheral neuropathy of the right and left lower extremities, and the decision is final.

2.  The evidence received since the May 2010 RO decision regarding the Veteran's claims for service connection for peripheral neuropathy of the right and left lower extremities is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claims, and creates a reasonable possibility of an allowance of his claims.

3.  Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is bilateral hearing loss otherwise related to such service.


CONCLUSIONS OF LAW

1.  The May 2010 rating decision, which denied the Veteran's service connection claims for peripheral neuropathy of the right and left lower extremities, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the right and left lower extremities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 3103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In regards to the issue of service connection for peripheral neuropathy of the right and left lower extremity, the Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's previously denied claims of entitlement to service connection.  In regards to the issue of service connection for bilateral hearing loss, proper notice was provided in February 2008.

With regard to the duty to assist, the claims file includes the Veteran's service treatment records (STR), VA and private post-service treatment records, and the Veteran's statements in support of the claim.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.

Additionally, in March 2014 the Veteran underwent a VA examination to assess hearing loss which is adequate for deciding the claim.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. New and Material Evidence

Unappealed rating actions of the RO are final.  38 U.S.C.A. § 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.

New and material evidence must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The appellant did not appeal the May 2010 rating decision that denied service connection for peripheral neuropathy of the right and left lower extremities or submit any additional evidence during the appeal period.  That decision was the last time the appellant's claim was finally disallowed on any basis.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  Thus, the May 2010 rating decision is final.  38 C.F.R. § 20.1100.

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  

For the peripheral neuropathy of the right and left lower extremities, the evidence of record as of the May 2010 RO decision included the Veteran's service treatment records, a VA examination dated in February 2010, and post-service treatment records.  The RO denied the claim because the examiner opined that, given the length of time between service and onset of problems, the peripheral neuropathy was not caused by a lighting strike the Veteran suffered in service or related to service-connected right and left knee disabilities.

Evidence received since the May 2010 RO decision includes Social Security Administration (SSA) records.  The SSA records indicate that the Veteran receives disability payments and one of his disabilities is peripheral neuropathy of the right and left lower extremities.  Further, some of the SSA records note complaints of peripheral neuropathy dating much earlier than considered by the VA examiner.  Further, the Veteran submitted a statement in July 2014 indicating that the VA examiner did not consider that the Veteran complained of neuropathy much earlier than the examiner noted.

The Board finds that the SSA records and the Veteran's statements are new evidence, as they are not cumulative or redundant and were not previously considered.  The evidence, especially concerning the onset of symptoms earlier than considered by the VA examiner, is also material because it relates to an unestablished fact and supports the Veteran's claim for service connection by showing that the Veteran's peripheral neuropathy of the right and left lower extremities may be related to service.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low; the Board finds that the threshold is met and that VA's duty to assist is triggered.

As new and material evidence has been received, reopening of the claims for entitlement to service connection for peripheral neuropathy of the right and left lower extremities is warranted.  De novo review of the claims is addressed in the remand below.

III.  Service Connection Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system, which includes sensorineural hearing loss, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

IV.  Hearing Loss

Pursuant to the Board remand, the Veteran underwent a VA audiology examination most recently in March 2014.  The Veteran reported "bilateral hearing loss with an onset of 1985 after an accident in Basic Training.  He noted difficulty hearing others and stated that he relies on lip reading and his hearing aids to communicate.  He noted more difficulties in environments with excessive background noise."

At the Board hearing, the Veteran testified that his hearing loss began in basic training and that he served as an armored crewman and was around loud tanks and equipment throughout his military career.

The VA examiner noted that the "military noise exposure included tanks, guns, and artillery with no hearing protection worn. Occupational and recreational noise exposure was denied.  Family history of hearing loss, ear disease, head trauma, and ear trauma were denied.  The Veteran reported that his squad was in close proximity to a lighting strike in Basic Training that caused him to suffer a concussion and was the result of the onset of tinnitus and his difficulties hearing."

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

At the March 2014 VA examination pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
55
60
LEFT
25
40
40
60
65

The record reflects that the Veteran's bilateral hearing loss currently meets the regulatory thresholds to be considered disabling.  The Board notes that at the earlier VA examination in December 2009, the Veteran's audiology results also showed hearing loss and the results are slightly worse in the 2014 examination.

The remaining question is whether the current bilateral hearing loss is related to his service.  In the January 2014 remand, the Board found the opinion from the earlier examination inadequate.  The examiner opined that the hearing loss was not related to service because the "Veteran had hearing [within normal limits] at separation and no [change in hearing] is noted from enlistment to separation.  Therefore his current claimed hearing loss is not related to military service."  The Board noted that the lack of any evidence showing that the Veteran had hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of or treatment for hearing loss in order to establish service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

Therefore, a new examination was requested with the critical question being whether the Veteran has a current hearing loss disability that is causally related to noise exposure during service.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The available service treatment records are silent for hearing loss.  The June 1987 separation examination showed that the Veteran's hearing sensitivity remained within normal limits.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
5
LEFT
10
10
5
5
5

The 2014 VA examiner noted that the Veteran's hearing was within normal limits at separation.  Significantly, on his Report of Medical History, completed at his separation examination, the Veteran self-reported no hearing loss.  

The March 2014 VA examiner noted the Veteran's hearing loss was not "caused by or a result of an event in military service."  The rationale provided was the following: "A review of the [claims file] and service medical records revealed the Veteran to have normal hearing sensitivity at both the enlistment and separation exams with no significant threshold shifts.  Based on this objective evidence along with the [Institute of Medicine] study cited below which indicates delayed-onset hearing loss due to noise exposure is unlikely, the Veteran's current hearing loss is deemed less likely as not (less than 50/50 probability) caused by or a result of military noise exposure.  Per the Institute of Medicine (2006) 'there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure...[however] based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.'"

There are VA and private post-service treatment records that document the Veteran's hearing loss.  However, no history or etiology of the Veteran's hearing problems are provided in those records.

The Board affords the March 2014 VA medical opinion great probative weight.  The examiner's opinion addressed the Veteran's reports of noise exposure during military service and provides an adequate rationale for his conclusion that is based on the record and the examination findings.  Hensley does not prohibit VA examiners from relying on normal service entrance and separation hearing tests when forming an opinion as to linkage.  The record contains no competent, credible evidence linking hearing loss to service, and the VA audiologist opined against service connection for hearing loss based only in part on in-service audiology test results; the March 2014 opinion also relied on current medical literature regarding the onset of hearing loss.  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's hearing loss.

The only other evidence in the record concerning the etiology of the Veteran's hearing loss is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the hearing loss disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.  Further, the Veteran affirmatively indicated no hearing loss at his separation examination.  Further, the first documented medical record of hearing loss are dated from 2008.  In fact, in private records dated in January 2007, the Veteran denied hearing loss.

The Board notes that a lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, over 20 years separate service from treatment and diagnosis.

There is no competent evidence of record which provides a link between the Veteran's active duty service and hearing loss.  After thorough review of the evidence currently of record, the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.


ORDER

The Veteran's previously denied claim for service connection peripheral neuropathy of the right lower extremity is reopened; the appeal is allowed to this extent.

The Veteran's previously denied claim for service connection peripheral neuropathy of the left lower extremity is reopened; the appeal is allowed to this extent.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran claims he developed peripheral neuropathy of the right and left lower extremities after an accident involving a lightning strike in 1985.  The incident has been confirmed in the record.  The STRs are negative for any complaints, treatment or diagnosis of peripheral neuropathy of the right and left lower extremities.

The Veteran underwent a VA examination in February 2010.  The Veteran was diagnosed with peripheral neuropathy of the right and left lower extremities by the examiner.  The opinion from the examiner was that the Veteran's current condition is not related to service due, in part, to the amount of time between the 1985 incident and the onset of the symptoms.

The Veteran has stated that his symptoms began earlier than the examiner noted and there are SSA records that seem to connect the lightning strike with the peripheral neuropathy of the right and left lower extremities.  Therefore, at a minimum there is some conflicting evidence that should be resolved.  Thus, another examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any lower extremity neuropathy.  The claims file, including a copy of this REMAND, must be made available to the examiner for review.

Based on the examination and review of the record, the examiner should address the following question:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current neurological disability affecting the right and or left lower extremities was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any current neurological disability affecting the right and or left lower extremities was caused by his service-connected right and left knee disabilities?  

(c) Is it at least as likely as not that the Veteran's service-connected right and left knee disabilities aggravated any current neurological disability affecting the right and or left lower extremities?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of lower extremity neurological disability present (i.e., a baseline) before the onset of the aggravation. 

The examiner should offer a rationale for any opinion with reference to pertinent evidence, including post-service treatment records and Social Security Administration records.

A clear rationale for all opinions is necessary-to include providing citations to pertinent factual findings-and a discussion of the medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resorting to mere speculation, the VA examiner should discuss why an opinion is not possible.

2.  Upon completion of the above, readjudicate the Veteran's claim based on the entire record.  If the benefit sought on appeal remains denied, issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


